COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Jerry Valdez v. Progressive County Mutual Insurance
                            Company and Robert Stratton

Appellate case number:      01-14-00546-CV

Trial court case number:    2013-CI-14065

Trial court:                57th District Court of Bexar County

       On January 15, 2015, the Court granted the appellees’ motion to dismiss this
appeal for want of prosecution for appellant’s failure to timely file an amended brief that
complied with the Texas Rules of Appellate Procedure. On January 30, 2015, the
appellant, Jerry Valdez, through counsel, filed his amended brief, but failed to file a
motion for rehearing and for an extension of time. On February 24, 2015, we issued an
order directing the appellant, within 10 days of that order, to file a motion for rehearing
seeking reinstatement of his appeal and a motion for an extension of time, or else his
amended brief would be stricken. See TEX. R. APP. P. 38.9(a), 42.3(c). Appellant failed
to timely file either motion.
       Accordingly, because appellant failed to timely file a motion for rehearing and for
an extension of time, the Court strikes appellant’s amended brief filed on January
30, 2015. See TEX. R. APP. P. 38.9(a).
       It is so ORDERED.

Judge’s signature:   /s/ Evelyn V. Keyes
                       Acting individually

Date: March 26, 2015